 Case 3:18-cv-00811-X Document 143 Filed 06/22/20           Page 1 of 5 PageID 3237



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 ABHIJIT RAMACHANDRAN,                          §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §   Civil Action No. 3:18-CV-00811-X
                                                §
 VINAY JAIN, AROG                               §
 PHARMACEUTICALS, INC., JAIN                    §
 INVESTMENTS, LLC, and VIDERA                   §
 PHARMACEUTICALS, LLC,                          §
                                                §
         Defendants.                            §

                      MEMORANDUM OPINION AND ORDER

      Rarely does a court encounter dueling motions to dismiss from a plaintiff and

defendants. Even more rarely does a plaintiff shirk its obligation to show the basis

for the jurisdiction of the court it sued in, while the defendants fulfill the plaintiff’s

burden of establishing jurisdiction (and assert other reasons for dismissal). But this

has been a very strange year, and so here we are.

      After the Court identified the open question of diversity jurisdiction, it ordered

plaintiff Abhijit Ramachandran to replead the parties’ citizenships to establish

diversity [Doc. No. 130]. Instead of complying with the Court’s order, Ramachandran

sought his case’s dismissal without prejudice for lack of subject matter jurisdiction

under Federal Rule of Civil Procedure 12(h)(3) [Doc. No. 133]. The defendants, Vinay

Jain, AROG Pharmaceuticals, Inc. (AROG), Jain Investments, LLC (Jain

Investments), and Videra Pharmaceuticals, LLC (Videra), opposed—arguing that the

Court had yet to determine it lacked jurisdiction (and so dismissal under Rule

                                            1
  Case 3:18-cv-00811-X Document 143 Filed 06/22/20                        Page 2 of 5 PageID 3238



12(h)(3) was not yet proper) and that, because of the defendants’ counterclaims,

Ramachandran is also unable to voluntarily dismiss his case under Rule 41(a). The

defendants then moved to dismiss the case with prejudice under Federal Rule of Civil

Procedure 41(b) for Ramachandran’s failure to follow Court orders [Doc. No. 134].

The Court held a hearing on June 15, 2020.

        The Court finds that diversity of citizenship exists, which establishes its

subject matter jurisdiction to decide this case’s merits.1 Specifically, the Court has

subject matter jurisdiction under 28 U.S.C. § 1332(a)(2). This statute gives district

courts “original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000” and is between “citizens of a State and citizens

or subjects of a foreign state” (unless the citizen or subject of a foreign state is

“lawfully admitted for permanent residence in the United States” and is “domiciled

in the same State” as the other party).2


        1 See Coury v. Prot, 85 F.3d 244, 249 (5th Cir. 1996) (“The lack of subject matter jurisdiction
may be raised at any time during pendency of the case by any party or by the court.”); FED. R. CIV. P.
12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.”). “Initially, the burden is upon the party invoking federal jurisdiction to prove
facts that will sustain jurisdiction.” Green v. Hale, 433 F.2d 324, 329 (5th Cir. 1970). But the “trial
court is not bound by the pleadings of the parties” and instead “may, of its own motion, if led to believe
that its jurisdiction is not properly invoked, ‘inquire into the facts as they really exist.’” McNutt v.
General Motors Acceptance Corp. of Indiana, 298 U.S. 178, 184 (1936). Ramachandran inverted that
approach here. He believed that he, sua sponte, could take an issue from the Court and decide it
himself when he determined he could not plead facts that support his claim to jurisdiction. But he
could plead those facts, as the defendants have done so for him.
         2 28 U.S.C. § 1332(a)(2). The Court made clear to the parties in its October 19, 2019 Order

that “if individuals are ‘citizens or subjects of a foreign state’ it is important for a court to know if they
are ‘lawfully admitted for permanent residence in the United States,’ as this status affects the court’s
jurisdiction analysis.” Order, at 3 [Doc. No. 130]. Despite specifically identifying for Ramachandran
a key detail of citizenship omitted in his Third Amended Complaint [Doc. No. 46] and jurisdictional
briefing, Ramachandran failed to plead his India citizenship and lack of permanent residence status
in the United States. Because Ramachandran is a citizen of India (and not a permanent resident of
the United States), it matters not for purposes of diversity jurisdiction whether he resides in California
or wants to return to Texas.

                                                      2
  Case 3:18-cv-00811-X Document 143 Filed 06/22/20               Page 3 of 5 PageID 3239



       This Court’s jurisdiction is established by facts provided by the defendants and

uncontested or admitted by Ramachandran.                 According to Jain’s declaration,

Ramachandran is a citizen of India and not a permanent resident of the United States

of America.3        Ramachandran’s counsel confirmed this allegation of his client’s

citizenship and immigration status in the June 15, 2020 hearing. Furthermore,

Jain’s declaration also identifies Jain’s citizenship of Texas, AROG’s citizenship of

Delaware and Texas, Jain Investments’ citizenship of Texas, and Videra’s citizenship

of Virginia.4 In other words, the record demonstrates the complete diversity of

citizenship of the parties and that the Court has subject matter jurisdiction.

Therefore, the Court DENIES Ramachandran’s motion to dismiss [Doc. No. 133].

       Ramachandran has failed to comply with or be candid to the Court. Yet in its

discretion, the Court declines to exercise the extreme sanction of dismissal with

prejudice under Rule 41(b). Therefore, the Court also DENIES the defendants’

motion to dismiss [Doc. No. 134].

       Because the Court has determined it possesses jurisdiction, it VACATES IN

PART its October 30, 2019 Order [Doc. No. 130], which dismissed as moot the

defendants’ three pending motions to dismiss [Doc. Nos. 79, 81, and 82] and one

motion for summary judgment [Doc. No. 94]. As a result, these dispositive motions

are now REINSTATED AS PENDING and are ripe for the Court’s immediate


       3 See Defendants’ Motion to Dismiss Pursuant to Rule 41(B), Exhibit A (Declaration of Dr.
Vinay Jain Regarding Facts to Support the Court’s Subject Matter Jurisdiction Under 28 U.S.C.
§ 1332) ¶ 4 [sic] [Doc. No. 134-1] (“Mr. Ramachandran is a native and citizen of India. . . . Mr.
Ramachandran has not been lawfully admitted for permanent residence in the United States but
enjoys only temporary residence in the United States as an H-1B visa holder.”).
       4   Id. ¶¶ 1–4.

                                               3
  Case 3:18-cv-00811-X Document 143 Filed 06/22/20                    Page 4 of 5 PageID 3240



consideration of the case’s merits.

        The Court also ORDERS the parties to file by Tuesday, June 30, 2020: (1) a

joint report proposing a new trial date, mediation date, and other pre-trial deadlines;

and (2) any discovery or procedural motions that are relevant at this stage of the

litigation.5 If the parties file any such motions, responses are due within ten days of

the filing of the motions and replies are due within seven days of the responses. The

Court also admonishes the parties to first confer and attempt to resolve any discovery

or procedural disputes before involving the Court. Motions should be a last resort.

        Finally, the Court ORDERS the parties to read (or read again) and, for the

remainder of this litigation, to comply with this Court’s en banc decision in Dondi

Properties Corporation v. Commerce Saving and Loan Association.6 Going forward,

the Court expects candor, civility, and compliance from the parties. It is time for this

case to be resolved. And so the Court will not tolerate practices that “do not advance

the resolution of the merits of a case” and threaten “to delay the administration of

justice.”7 The Court appreciates the parties’ earnest cooperation with this Order.




        5 The Court will not accept any other dispositive motions or additional briefing for the pending

dispositive motions unless the parties seek—and the Court grants—leave to file the same.
        6   121 F.R.D. 284 (N.D. Tex. 1988) (en banc).
        7   Id. at 286.

                                                    4
Case 3:18-cv-00811-X Document 143 Filed 06/22/20   Page 5 of 5 PageID 3241



    IT IS SO ORDERED this 22nd day of June 2020.




                                        _________________________________
                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE




                                    5
